           4:17-cv-01746-MBS        Date Filed 12/19/18      Entry Number 142        Page 1 of 2




       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH CAROLINA
                            Geissler v. Stirling, Case No. 4:17-cv-01746-MBS
     ARE YOU OR A FAMILY MEMBER CURRENTLY INCARCERATED IN A SOUTH
         CAROLINA DEPARTMENT OF CORRECTIONS (“SCDC”) FACILITY?
    IF SO, YOU OR THAT FAMILY MEMBER COULD BE ENTITLED TO HEPATITIS C
                                 TESTING
This notice applies to the Class defined as all current and future inmates in SCDC custody, with the
exception of inmates who have already been diagnosed with chronic Hepatitis C.
              A federal court authorized this notice. This is not a solicitation from a lawyer.
Three current inmates have brought a class action lawsuit against SCDC seeking Hepatitis C testing for
all SCDC inmates and treatment of all SCDC inmates with chronic Hepatitis C. The case is called
Geissler v. Stirling, Case No. 4:17-cv-01746-MBS.
Both sides have decided to settle the claims in the case related to testing for chronic Hepatitis C
through a Partial Consent Decree. This settlement does not waive or release any rights that class
members may have with regard to damages relating to the failure to test for or treat Hepatitis C. If you
are a member of the Class, then you have certain rights.
If you are a class member, you may comment on or object to the proposed Partial Consent Decree.
The court will decide whether to approve or reject the proposed Partial Consent Decree after a Final
Hearing on or after January 28, 2019. You should submit your comments to the attorneys representing
each side through email at Testing@SCHepC.com or through regular mail.
You may do nothing. If you do nothing, you will still be a member of the Class.
                                      Frequently Asked Questions
What does the proposed Partial Consent Decree say? A summary of the proposed Partial Consent
Decree appears below. You can read the entire Proposed Consent Decree at www.SCHepC.com.
           Within 45 days, SCDC will provide opt-out Hepatitis C testing to around 375 inmates to
            estimate the scope of chronic Hepatitis C in the prison system. SCDC will report these
            results to Governor McMaster and the South Carolina Legislature.
           Within 5 months, SCDC will provide opt-out testing all new inmates for chronic Hepatitis C.
           Within 18 months of the Proposed Consent Decree’s approval, SCDC will provide opt-out
            Hepatitis C testing to all inmates.
What is the purpose of testing for Hepatitis C? Testing will help (1) correctly identify the individuals
who have chronic Hepatitis C; (2) notify inmates who have chronic Hepatitis C of their status and enable
SCDC and the inmates themselves to take measures to limit the progression of the disease; and (3)
inform inmates who do not have chronic Hepatitis C of their status.
         4:17-cv-01746-MBS          Date Filed 12/19/18       Entry Number 142        Page 2 of 2




How quickly will I be tested? All SCDC inmates will be provided opt-out Hepatitis C testing within
18 months on a rolling basis. Because of logistical issues involved with testing nearly 20,000
individuals in different institutions with different security levels, SCDC will create its own testing
schedule.
Why is this a partial settlement? The parties are still litigating a claim seeking treatment for those
class members who have Hepatitis C.
Does this mean I will get treatment for Hepatitis C? The parties are continuing to litigate issues
related to the treatment of Hepatitis C.
Does this proposed partial settlement waive any right that class members may have to individual
damages? No. Class members who have Hepatitis C may still assert individual claims for damages.
What is this lawsuit about? Three inmates brought this lawsuit. They said that SCDC was not
properly testing or treating inmates for Hepatitis C. If left untreated, Hepatitis C can have harmful
effects on individuals’ health. Proper Hepatitis C testing can help contain the spread of the disease.
Who is involved in this lawsuit? Three individual current inmates brought this class action lawsuit
against SCDC. In a class action lawsuit, one or more plaintiffs (the Class Representatives) bring claims
on their own behalf and for others similarly situated (the Class Members). In this case, the three current
inmates are the Class Representatives. Class Counsel is Yarborough Applegate LLC in Charleston, SC
and Guttman, Buschner, and Brooks PLLC in Washington, DC.
What has happened in this case? To date, the parties have engaged in extensive fact-finding and
negotiations. The parties have agreed to settle the claims in this case related to testing for Hepatitis C.
You may read the complaint at www.SCHepC.com.
How do I respond to the proposed Partial Consent Decree? The Court will hold a Fairness Hearing
for final approval of the Proposed Consent Decree at a date not before January 28, 2018.
If you choose to send written comments, you can email them to Testing@SCHepC.com. Emails sent to
Testing@SCHepC.com will be forwarded to the attorneys representing the plaintiffs and defendants.
If you choose to use regular mail, please send a copy to attorneys representing the plaintiffs and
defendants. Mail to:
       Christopher J. Bryant
       291 East Bay Street, Floor 2
       Charleston, SC 29401

       and

       Samuel F. Arthur III
       PO Drawer 1931
       Florence, SC 29503
Where can I go for more information? For more information, you can email Class Counsel at
info@SCHepC.com or call at 803-200-1853.
